Citation Nr: 0836701	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for status post 
transurethral electrovaporization of the prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1979.

This appeal to the Board of Veterans Appeals (the Board) is 
from a December 2003, rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied entitlement to service connection 
for status post transurethral electrovaporization of the 
prostate.

By history, in relevant part, the Board remanded this matter 
to the RO in September 2006, and ordered that a VA 
examination be provided to the veteran in order to determine 
entitlement of service connection for a prostate disability.  
In April 2008, the Board referred the case for an expert 
medical opinion regarding the veteran's claim.  The matter 
has been returned for appellate review.


FINDING OF FACT

Competent evidence of a nexus between the veteran's status 
post transurethral electrovaporization of the prostate and 
active military service is not of record. 


CONCLUSION OF LAW

The veteran's status post transurethral electrovaporization 
of the prostate was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran asserts that his prostate disability, manifested 
by "abnormal frequent urination" began in 1979, while in 
service.  The veteran underwent transurethral 
electrovaporization of the prostate in March 2001.

A review of the veteran's service treatment records shows no 
evidence of a prostate condition or any urinary problem 
during service.  The veteran's entrance examination shows 
that he was in good health and did not report any urinary or 
prostate problems.  The veteran received a discharge and 
reenlistment examination in March 1973 and again in November 
1978.  No health problems relating to his genitor-urinary 
system were noted in either examination.  In 1975, the 
veteran had a urology work-up due to itching and lesions in 
his rectal area, no prostate problems or urinary incontinence 
were noted.  A Reserve physical was conducted in December 
1987.  The veteran's genitor-urinary system was marked normal 
and it was noted that the veteran did not have frequent or 
painful urination.  

The veteran submitted private medical records from San 
Leandro Hospital.  The records show that he presented in 
March 2001, because he was "unable to urinate."  The 
veteran's doctor called and requested that the hospital 
insert a Foley catheter and a leg bag.  The veteran stated 
that he recently had cystoscopy and has an enlarged prostate.  
The diagnosis was urinary retention. 

In March 2001, the veteran also presented for a benign 
prostatic hypertrophy.  The doctor found his anterior urethra 
was normal and that his prostatic urethra measured 
approximately 5-6 cm and was obstructive.  The bladder was 
moderately trabeculated.  The veteran was given a 
transurethral electrovaporization of the prostate using the 
Gyrus plasmakinetic system.  After the veteran's surgery, he 
presented again because he was unable to urinate and 
experienced pain.  The doctor noted that the veteran would 
need to be readmitted for continuous bladder irrigation. 

In March 2004, the veteran's wife, S.S., a nurse, stated that 
she recalls the veteran having problems urinating that date 
back to service.  She states that in the late part of 1978, 
while he was on military leave, he lost control of his 
bladder.  S.S., R.N., states that he did not report these 
incidents because he was embarrassed.  She states that in 
1979 he consulted a urologist in Alameda.  She adds that 
after his surgery in 2001 his prostate problems, frequent 
urination and lack of bladder control, have returned.

The veteran received a VA examination in April 2007.  The 
doctor stated that after reviewing the entire case file, no 
additional information relating to the veteran's urinary 
condition was added to the file.  The doctor stated that the 
veteran has low urethral and urinary symptoms.  His more 
recent symptoms were consistent with a prostate condition, 
which improved after his prostate condition was treated.  
However, the doctor stated that his baseline condition of 
urinary frequency and sporadic incontinence still does not 
have a specific diagnosis. 

The Board obtained a medical opinion regarding the veteran's 
claim in May 2008.  Dr. H.S.N. reviewed the veteran's case 
file and determined that it is less likely than not that the 
veteran's current urinary symptoms are related to his 
service.  As will be discussed in detail below, the doctor's 
opinion was thorough and comprehensive, and while the doctor 
was not a urologist, the Board finds that the opinion 
complies with the Board's request and is extremely thorough.  

Dr. H.S.N. stated that the urinary symptoms the veteran has 
described are not restricted to prostate disabilities, as 
many other disabilities can cause the exact same symptoms.  
He stated that urinary tract infections and prostatitis can 
mimic these symptoms and noted that the veteran was in fact 
diagnosed with prostatitis.  The doctor went on to note that 
benign prostatic hyperplasia is a progressive condition that 
affects all men to varying degrees.  Prostate size does not 
necessarily correlate with lower urinary tract symptoms.  Dr. 
H.S.N. wrote, "It is impossible to ascertain how much of the 
[veteran's] symptoms are due to the [enlarged prostate]... or a 
completely different pathology such as prostatitis.  The 
latter is a distinct possibility since a biopsy of the 
prostate due to an elevated PSA did not reveal cancer and 
this scenario can be consistent with prostatitis."  The 
doctor stated that while he did not see a report that 
prostatitis was diagnosed, enlarged prostate is a universal 
process that occurs in all men.  He stated, "After a 
thorough review of the veteran's chart, I cannot find any 
evidence that the onset of the veteran's current condition 
occurred during active military service."  The doctor went 
on to say that if the veteran's urinary symptoms are 
corroborated and accepted, then the veteran should be given 
the benefit of the doubt; however, "it is more likely that 
these symptoms at the time were secondary to an inflammatory 
prostate condition rather than an enlarged prostate, as the 
latter is highly unlikely to present at such a young age with 
the described symptoms." 

The record contains two medical opinions, which address 
whether the veteran's prostate disability is service related.  
The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the examiner reaches.  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
It is the responsibility of the Board to weigh the evidence, 
and determine where to give credit and where to withhold the 
same, and in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current disability and service, based 
upon a complete review of the veteran's medical records and 
case file.  The Board considers S.S.'s opinion to be 
competent medical evidence, but not probative.  The letter 
from S.S., R.N., does not show that she ever examined the 
veteran or participated in his medical treatment, that she 
reviewed the veteran's medical records, or that she has 
special knowledge regarding urology.  S.S. also does not 
provide a medical opinion on how the veteran's constant 
urination is etiologically related to his current disability.  
See Black v. Brown, 10 Vet. App. 279 (1997) (in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data).  Dr. H.S.N. provided a thorough 
and comprehensive review of the veteran's records and 
provided a detailed analysis of the veteran's symptomatology 
and his current disability.  Dr. H.S.N. did not find any 
evidence of an onset of the veteran's current disability 
occurring during active military service.  He also stated 
that if the Board can corroborate and accept the veteran's 
urinary symptoms while in service, then the veteran should be 
given the benefit of the doubt, however, "it is more likely 
that these symptoms at the time were secondary to an 
inflammatory prostate condition."  The Board cannot afford 
the veteran the benefit of the doubt in this regard, as his 
service treatment records are detailed and extensive and do 
not once mention any chronic urinary disability.  
Furthermore, assuming arguendo that the veteran was too 
embarrassed to present for this condition in service, his 
urinary symptoms have still not been linked with his current 
prostate disability.  Thus, the Board finds that the VA 
examiner's opinion is of more probative value, and as such, 
the evidence weighs against the veteran's claim in this 
regard.   

There is also a lack of evidence of continuity of 
symptomatology following the veteran's discharge from service 
and the veteran's current prostate disability.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  Here, such evidence is not present.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); see also Savage 
v. Gober, 10 Vet. App. 488, 495- 98 (1997).  The medical 
records do not show complaints of a prostate condition until 
well over 20 years after the veteran's discharge.  

The Board notes that the veteran submitted several lay 
statements.  An electrician who used to work with the veteran 
submitted a statement.  He states that while working with 
him, the veteran had to urinate hourly.  Another lay 
statement was submitted by, J.L., the ex-Chief Hospital 
Corpsman with the U.S. Coast Guard.  He states that the 
veteran would stop by the aid station with complaints of 
difficulty urinating.  J.L. states that there was no record 
of these complaints because the veteran "did not want the 
matter on his record."

The Board has carefully considered the veteran's claim.  With 
respect to the veteran's own contentions as well as the lay 
statements of record, a layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, neither the veteran nor any other layperson is 
competent to state that the veteran has a disability related 
to service or that his frequent urination in service is 
somehow related to his current prostate disability.  Most 
importantly in this case, the veteran has failed to provide 
any medical evidence of a disability related to service while 
at the same time service treatment records provide evidence 
against the claim, indicating no problems no with the 
veteran's prostate or genitourinary system.  

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Therefore, the claim for entitlement 
to service connection for status post transurethral 
electrovaporization of the prostate is denied. 



III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the veteran in June 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2003 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection  
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in an October 2006 letter.  While this letter 
was sent after the December 2003 decision, the Board 
determines that the veteran is not prejudiced, because he had 
a meaningful opportunity to participate effectively in the 
readjudication of his claim.  Furthermore, the Board finds 
that because a preponderance of the evidence is against the 
claim, any question as to the appropriate disability rating 
or effective date to be assigned is rendered moot.  The 
veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the veteran with an examination 
and a medical opinion in connection with his claim.  
Additionally, the Board remanded the veteran's claim so as to 
provide the veteran every opportunity to substantiate his 
claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for status post 
transurethral electrovaporization of the prostate is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


